DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, the claim recites “…using an application on the computing device…” (see line 8), and then further recites “…using a web browser…” (see last line).  However, as the “web browser” is well-known to be “an application” (see also applicant’s specification, para. [0004], [0026]), it is unclear to the examiner whether the applicant’s “web browser” and “an application” in claim 1 are related or distinct from one another.  For purposes of expedited prosecution, the examiner has interpreted the claim to recite “…using [[an]]a dedicated application on the computing device…” (and accordingly the dependent claims to recite “the dedicated application” where applicable), as it appears apparent from para. [0023] from the applicant’s specification that this is the true intention of the applicant’s invention:
[0023] The embodiments described herein are concerned with desktop systems and server applications which provide for client access by both a general web browser application and by a 
 
 
Claim 11 recites similar subject matter to claim 1 and is therefore rejected for similar reasoning.  Furthermore, claims 2-10 and 12-20 incorporate the subject matter of independent claims 1 and 11 and are therefore rejected for similar reasoning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,048,566 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims represent a slightly broadened version and are thus anticipated by the Patent:

Instant Application
US Patent 11,048,566 B2
1. A method comprising: 
1. A method comprising: 
detecting, by a computing device, activation of a link to content served by a remote server; 
detecting, by a computing device, activation of a link to content served by a remote server; 
in response to detecting activation of the link, attempting to load a passive mixed content item from the computing device; 
in response to detecting activation of the link, attempting to load a passive mixed content item from the computing device; 
determining whether the passive mixed content item successfully loaded; 
determining, by the computing device, whether the passive mixed content item successfully loaded; 

in response to determining the passive mixed content item successfully loaded, accessing, using a dedicated client application, the content from the remote server; and 
in response to determining the passive mixed content item did not successfully load, accessing, using a web browser, the content from the remote server.
in response to determining the passive mixed content item did not successfully load, accessing, using a web browser, the content from the remote server.


Claims 2-20 of the instant application also map to claims 2-20 of the patent respectively.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,558,504 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims represent a slightly broadened version and are thus anticipated by the Patent:

Instant Application
US Patent 10,558,504 B1
1. A method comprising: 
1. A method comprising: 
detecting, by a computing device, activation of a link to content served by a remote server; 
receiving a link to content served by a remote server; detecting activation of the link; 
in response to detecting activation of the link, attempting to load a passive mixed content item from the computing device; 
in response to detecting activation of the link, attempting to load, via a web browser application, a passive mixed content item from a local web server;
determining whether the passive mixed content item successfully loaded; 
determining whether the passive mixed content item successfully loaded; 

in response to determining the passive mixed content item successfully loaded, accessing the content referenced by the link from a remote application server using an installed dedicated desktop application, the dedicated desktop application configured to operate with the remote application server; and
in response to determining the passive mixed content item did not successfully load, accessing, using a web browser, the content from the remote server.
in response to determining the passive mixed content item did not successfully load, accessing the content referenced by the link from a remote web server using the web browser application.


Claims 2-20 of the instant application also map to claims 2-20 of the patent respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Publication No. 2014/0379841 A1 – generally teaches a web page access request determines whether to load web page content locally or from a server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448